Citation Nr: 0928049	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  08-27 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for left leg pain, 
claimed as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq. 


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1955 to October 1957.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of October 2006 and October 2007 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.

Procedural history

Service connection for a low back disability was originally 
denied by the RO in a September 1987 rating decision, and by 
the Board in an October 1988 decision.  
After the Veteran submitted additional evidence, the RO 
denied the Veteran's request to reopen his claim in an April 
1989 rating decision, which the Veteran did not appeal.  

In April 2006, the Veteran filed to reopen his previously-
denied claim of entitlement to service connection for a low 
back disability.  The claim was denied in the above-
referenced October 2006 rating decision, and then reopened 
and denied on the merits in the above-referenced October 2007 
rating decision.  The RO additionally denied the Veteran's 
claim of entitlement to service connection for left leg pain 
in the October 2007 decision.  The Veteran disagreed with 
these decisions and perfected an appeal as to both issues.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Clarification of issues on appeal

As noted above, the RO adjudicated the Veteran's service 
connection claim as two separate issues, namely as a request 
to reopen his previously denied service connection claim for 
a low back disability, and as an original service connection 
claim for left leg pain.  

The Board notes that in the April 2008 substantive appeal, 
the Veteran's attorney refers to the Veteran's claims for 
service connection as a single issue:  "[d]isability 
compensation for left lumbar radiculopathy with degenerative 
disc disease."  
See the Veteran's April 21, 2008 substantive appeal, page 1.  
However, in November 2007 the Veteran throu8gh his attorney 
filed a Notice of Disagreement (NOD) which referenced to the 
RO's denial of both issues.  See the November 8, 2007 NOD, 
pages 1 and 7.  

VA's statutory duty to assist [referenced below] requires VA 
to liberally read all documents submitted to include all 
issues presented.  See Verdon v. Brown, 8 Vet. App. 529, 533 
(1996); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  The 
current diagnosis of "lumbar radiculopathy with degenerative 
disc disease" arguably appears to reference two distinct 
disabilities.  See 38 C.F.R. § 4.25 (2008); see also Bierman 
v. Brown, 6 Vet. App. 125 (1994) [holding that under former 
Diagnostic Code 5293 a separate rating for a neurological 
disability may be appropriate when its manifestations are 
distinct from the musculoskeletal disorder].  

In short, the  Board finds that there are two issues on 
appeal.  

Remanded issues 

As discussed in detail below, in this decision the Board is 
reopening the issue of entitlement to service connection for 
a low back disability and is remanding that issue for 
additional development.  The Board is also remanding the 
issue of entitlement to service connection for left leg pain.  
The issues are REMANDED directly to the Wichita RO.

Additional comment

The Board has carefully considered  the November 2007 NOD and 
the August 2008 substantive appeal.  It appears that one of 
the contentions presented by Veteran's attorney is that there 
is a presumption of service connection arising from 38 U.S.C. 
§ 105.  here is a presumption under § 105 that an injury 
incurred during active military service will be deemed to 
have been incurred in the line of duty unless the injury was 
a result of the person's own willful misconduct or abuse of 
alcohol or drugs.  Crucially, 38 U.S.C. § 105(a) does not 
establish a presumption that any claimed disease or injury 
incurred in the line of duty is entitled to service 
connection.  

The matter of line of duty/misconduct has never been a factor 
in any previous adjudication of the Veteran's claims, and 
that matter is not on appeal.
 

FINDINGS OF FACT

1.  In April 1989, the RO denied the Veteran's claim of 
entitlement to service connection for a low back disability.  
The Veteran did not appeal that decision.

2.  The evidence associated with the claims folder subsequent 
to the April 1989 rating decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a low back disability.


CONCLUSIONS OF LAW

1.  The April 1989 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the April 1989 RO decision, new and material 
evidence has been received with respect to the Veteran's 
claim of entitlement to service connection for a low back 
disability; therefore, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for a 
low back disability, and for left leg pain secondary to the 
low back disability.  Implicit in his back claim is the 
contention that new and material evidence sufficient to 
reopen his previously-denied low back claim has been 
received.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify applies to the issue on 
appeal; the standard of review and duty to assist do not 
apply to the back claim unless it is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the Veteran was informed of the 
relevant law and regulations pertaining to his service 
connection claim in letters from the RO dated May 25, 2006 
and June 27, 2006 which informed the Veteran that the 
evidence must demonstrate "a relationship between your 
disability and an injury, disease, or event in military 
service."  

With respect to notice to the Veteran regarding new and 
material evidence, the May 2006 VCAA letter stated, "[y]ou 
were previously denied service connection for a back 
disability.  You were notified of the decision on September 
21, 1987."  Although the May 2006 VCAA letter did not refer 
to the RO's most recent previous denial of the Veteran's 
claim [April 1989], there is no prejudicial error with 
respect to the Veteran's notice because both the September 
1987 and April 1989 decisions denied the Veteran's claim for 
the same reason, namely, that the medical evidence of record 
failed to show a relationship between the Veteran's current 
disability and an in-service injury.  See the September 1987 
and April 1989 RO rating decisions.

The May 2006 letter also notified the Veteran that evidence 
sufficient to reopen his previously denied claims must be 
"new and material," closely mirroring the regulatory 
language of 38 C.F.R. § 3.156(a).  The letter specifically 
noted "[t]o qualify as new, the evidence must be in 
existence and be submitted to VA for the first time."  The 
letter also stated, "[i]n order to be considered material, 
the additional existing evidence must pertain to the reason 
your claim was previously denied."  Finally, the letter 
informed the Veteran that his claim "was previously denied 
because the condition was not due to service.  Therefore, the 
evidence you submit must relate to this fact."  Accordingly, 
the notice requirements outlined in Kent v. Nicholson, 20 
Vet. App. 1 (2006) have been satisfied.  In any event, 
because the Veteran's service connection claim is being 
reopened, any notification error with respect to new and 
material evidence under Kent is nonprejudicial.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May and June 2006 letters, whereby the Veteran was advised of 
the provisions relating to the VCAA.  Specifically, the 
Veteran was advised in the letters that VA would assist him 
with obtaining relevant records from any Federal agency, 
including records from the military and VA Medical Centers.  
The Veteran was also advised in the letters that a VA 
examination would be provided if necessary to decide his 
claim.  With respect to private treatment records, the 
letters informed the Veteran that VA would make reasonable 
efforts to obtain private records or evidence not held by any 
Federal agency necessary to support his claim.  Included with 
the letter were copies of VA Form 21-4142, Authorization and 
Consent to Release Information.

The May 2006 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the June 2006 VCAA letter, page 4.

The Veteran was provided with the "give us everything you've 
got" language formerly contained in 38 C.F.R. § 3.159(b) in 
the May 2006 VCAA letter, page 2.  However, 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments [which apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008] removed the provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).

Finally, there has been a significant decision concerning the 
VCAA which is pertinent to the Veteran's claim.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), disability rating and effective 
date, in both the May and June 2006 letters from the RO.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran engaged the services of an attorney, and 
he was provided with ample opportunity to submit evidence and 
argument in support of his claim.  He declined the option of 
a personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).    

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.          See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156 (2008)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
April 2006, the claim will be adjudicated by applying the 
revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

As was noted in the Introduction, the Veteran's claim of 
entitlement to service connection for a low back disability 
was previously denied by the RO in September 1987 and by the 
Board in October 1988.  Subsequently, the RO denied the 
Veteran's request to reopen his low back service-connection 
claim in April 1989.  The Veteran did not appeal that 
decision, and it became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

The Board is of course aware that the RO reopened the 
Veteran's claim in the above referenced October 2007 rating 
decision and denied it on its merits.  However, the question 
of whether new and material evidence has been received is one 
that must be addressed by the Board, notwithstanding any 
favorable decision as to this matter which may have been 
rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) [before considering a previously adjudicated 
claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has 
a jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim].

In its October 1988 decision, the Board noted that there was 
no evidence of record establishing any relationship between 
the Veteran's low back disability an 
in-service injury during military service [a January 1957 
motor-vehicle accident].  In essence, the Board denied the 
claim because Hickson element (3), medical nexus, was 
missing.  Likewise, in April 1989, the RO denied the 
Veteran's request to reopen this low back claim because the 
same element was missing from the record.  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted [i.e. after 
April 1989] evidence bears directly and substantially upon 
the specific matter under consideration, namely whether there 
is evidence of a medical nexus between the Veteran's current 
back disability and military service.  

The Board finds that the recently submitted May 22, 2003 and 
August 10, 2006 medical nexus opinions of Dr. J.A.I. 
constitute new and material evidence.  In May 2003, Dr. 
J.A.I. diagnosed the Veteran with "[l]eft lumbar 
radiculopathy with degenerative disc disease," opining that 
"it is more likely than not that his symptoms are derived 
from service related injury when he was thrown from a jeep."  
In August 2006, Dr. J.A.I. re-stated this opinion noting that 
the Veteran's "current symptoms are related to the injury he 
suffered in the Service."  This new medical evidence relates 
to the unestablished facts necessary to substantiate the 
Veteran's low back claim [i.e., the relationship between the 
Veteran's current disability and military service], and 
presents a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156 (2008).

Accordingly, the Board finds that there is sufficient new and 
material evidence to reopen the Veteran's claim of 
entitlement to service connection for a low back disability.  

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
Veteran's claim, this does not mean that the claim must be 
allowed based on such evidence.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998) [new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim].  In 
particular, VA's statutory duty to assist the Veteran in the 
development of his claim attaches at this juncture.  

For the reasons explained in the REMAND section below, the 
Board finds that additional development is necessary before 
it may proceed to a decision on the merits.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened.  To that extent only, the appeal as to that 
issue is allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that both of 
the issues currently on appeal must be remanded for further 
procedural and evidentiary development.  

VA medical opinion

In general, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With respect to the Veteran's reopened low back claim, as 
noted above, the Veteran was diagnosed with "[l]eft lumbar 
radiculopathy with degenerative disc disease" in May 2003.  
See the May 22, 2003 private treatment record by Dr. J.A.I.  
Accordingly, Hickson element (1) is satisfied.  

Concerning in-service injury, the Veteran's service treatment 
records indicate that the Veteran was thrown from a truck, 
incurring a left back contusion in January 1957.  
Subsequently, in July 1957, the Veteran was assessed as 
having a chronic lumbar strain.  See the Veteran's February 
26, 1957 and July 20, 1957 Chronological Records of Medical 
Care respectively.  Accordingly, the evidence of record shows 
that the Veteran sustained an in-service injury to his back.  
Therefore, Hickson element (2) is also satisfied.  

Concerning Hickson element (3), medical nexus, the Veteran 
has submitted three  statements from his private physician, 
Dr. J.A.I., in support of his claim.  

Upon initial examination of the Veteran's back, and after 
reviewing the Veteran's service and post-service treatment 
records from 1989, Dr. J.A.I. observed that it was 
"difficult to tell with any certainty whether [the 
Veteran's] symptoms now have any relationship to the injury 
he sustained January 30, 1957, when he was thrown out of a 
truck in the service."  See the February 20, 2003 private 
treatment report of Dr. J.A.I.  Three months later, in a 
follow-up examination report, Dr. J.A.I. changed his opinion, 
noting that it was "more likely than not that the [the 
Veteran's] symptoms are derived from service related injury 
when he was thrown from a jeep."  In an August 2006 letter, 
Dr. J.A.I. submitted a third statement, in essence re-stating 
this conclusion.  See the May 22, 2003 private treatment 
report of Dr. J.A.I.;                    see also the August 
10, 2006 letter from Dr. J.A.I.  Dr. J.A.I.'s opinions 
comprise the only medical nexus evidence of record.  

In formulating his positive nexus opinion, Dr. J.A.I. noted 
in his August 2006 letter that the Veteran "apparently had 
left leg pain since" the time of his in-service injury, and 
that it "sounds as if the injury was significant."  The 
Court has held that medical evidence is speculative, general 
or inconclusive in nature cannot support a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 
9 Vet. App. 521, 523 (1996).

 
In addition, Dr. J.A.I.'s positive nexus opinions leave out 
acknowledgment or explanation of notable evidence that weighs 
against the Veteran's claim.  
Although Dr. J.A.I. stated he reviewed the Veteran's service 
medical records 
[see a February 20, 2003 report], he neglected to acknowledge 
or explain the Veteran's pertinently negative separation 
examination report in August 1957, which showed a "normal" 
evaluation of the spine.  Further, there is an unexplained 25 
year gap in the Veteran's post-service medical treatment 
records following the Veteran's separation from service.  

The Board notes that the Veteran's attorney seems to argue 
that this decades long gap in documented post-service medical 
treatment is irrelevant to the Veteran's claim as a matter of 
law.  See the Veteran's August 21, 2008 substantive appeal, 
page 4.  Established case law has determined otherwise.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board 
where it found that veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of the claimed condition].  

Finally, in formulating his positive nexus opinion, Dr. 
J.A.I. also neglected to comment upon the Veteran's clearly 
documented treatment for an intervening back injury occurring 
in May 1987.  See a June 24, 1987 private treatment report of 
Dr. N.A.T.  

Dr. J.A.I. also offered no explanation as to what evidence in 
the record prompted his change in initial clinical analysis.

For these reasons the Board believes that the medical opinion 
evidence of record is inadequate for the purposes of 
evaluating the Veteran's claim in an informed fashion.  There 
are certain unanswered medical questions that must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R.§ 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Intertwined issue

The Veteran's left leg claim is inextricably intertwined with 
the Veteran's low back claim.  In other words, if service 
connection is granted or denied for the Veteran's back 
disability, such may impact the Veteran's left leg claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other].  Action on the 
Veteran's left leg claim is therefore deferred.

The Board additionally notes that the Veteran was not 
informed of the evidentiary requirements for secondary 
service connection, to include evidence that the Veteran's 
"service-connected disability either caused or aggravated 
[his] additional disability."  Accordingly, VCAA notice that 
is specific to the Veteran's secondary service connection 
claim must be sent to the Veteran.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ)  for the following action:

1.  The AOJ should furnish a VCAA notice 
letter to the Veteran, with a copy to his 
attorney, outlining the evidentiary 
requirements for secondary service 
connection.  

2.  The AOJ should then arrange for a 
medical professional to review the 
Veteran's VA claims folder and to provide 
an opinion, with supporting rationale, as 
to the following questions:
    
(i.)  Is it is as likely as not that 
the Veteran's current low back 
disability is related to his military 
service?  
    
(ii.)  Is it as likely as not that the 
Veteran's current left leg disability 
is related to his back disability?   

If the reviewer finds, based on the 
medical history, that it is more likely 
than not that the Veteran's low back 
disability or left leg disability is 
related to a cause occurring after the 
Veteran's military service, the reviewer 
should indicate as such.  If the reviewing 
professional determines that a physical 
examination and/or diagnostic testing of 
the Veteran are necessary as to the 
claimed conditions, such should be 
scheduled.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

        3.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the AOJ should 
readjudicate the Veteran's low back and 
left leg claims.  If the claims are 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


